498 Pa. 136 (1982)
445 A.2d 104
Ray KAISER and Ray Kaiser Associates
v.
Henry MEINZER, Walter Gallagher, Commonwealth Land Title Insurance Company, Chemical Bank, Jack Arnold and National Union Fire Insurance Company of Pittsburgh and Commonwealth Development and Construction Company.
Appeal of COMMONWEALTH DEVELOPMENT AND CONSTRUCTION COMPANY.
Supreme Court of Pennsylvania.
Argued April 20, 1982.
Decided May 19, 1982.
*137 Mitchell S. Greenspan, Edward J. Hayes, Philadelphia, for appellant.
Arnold Machles, Neil E. Jokelson, Philadelphia, for Kaiser, et al.
Charles I. Richman, Philadelphia, for Comm. Land Title Ins. Co.
Frederick Gitterman, Philadelphia, for Nat'l. Union Ins. Co.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

ORDER
PER CURIAM.
Appeal, 272 Pa.Super. 207, 414 A.2d 1080, dismissed as having been improvidently granted.